Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 18, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  152927                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  SUSANA E. NARVAEZ TERAN,                                                                                            Justices
            Plaintiff-Appellee,
  v                                                                 SC: 152927
                                                                    COA: 322016
                                                                    Otsego CC: 10-013744-DP
  MICHAEL R. RITTLEY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 17, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 18, 2016
           s0928
                                                                               Clerk